GRAY, Justice.
The State of Texas, by its Attorney General acting under Art. 4646b, Vernon’s Ann.Civ.St., brought this suit against Household Finance Corporation of America seeking a permanent injunction restraining the corporation from collecting, contracting for or attempting to collect usurious interest from borrowers.
At a non jury trial a judgment was rendered denying any relief to the State and it has appealed.
At the trial the parties stipulated that appellee is a corporation authorized to do business in Texas; that it is engaged in the business of habitually loaning money and stipulated its plan of operations in making loans and issuing Class B and ■Class A Investment Certificates. These stipulations are in all material respects the same as those quoted by us in State v. Community Finance & Thrift Corporation, Tex.Civ.App., 334 S.W.2d 559.
The trial court filed findings of fact and ■conclusions of law.
Our opinion in State v. Community Finance & Thrift Corporation, Tex.Civ.App., 334 S.W.2d 559, is applicable to the stipulations, facts, findings and conclusions of the trial court in this cause, and we hereby refer to and adopt that opinion as a complete disposition of the issues here.
The judgment of the trial court is reversed and this cause is remanded with instructions to issue a permanent injunction restraining appellee from contracting for, collecting or attempting to collect interest in excess of ten per cent per annum.